DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
 	Applicant’s election without traverse of Group II (Claims 11-20) in the reply filed on 08/18/2021 is acknowledged.
 	Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2021.


Double Patenting
  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 11-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-23 of copending Application No. 16/892,736 (reference application). Although the claims at issue are not identical, they they recite substantially the same invention with the claims of this instant application having a broader scope (i.e., communicating data and a rewritable data storage suggest that the rewritable data storage is capable of storing information; claim 19 teaches rewritable data storage device is the RFID tag; claim 18 is equivalent to claims 12-13 of instant application; claim 15 last three lines is equivalent to claim 15 of instant application; claim 15 first three lines is equivalent to claim 16 of instant application; claim 16 is equivalent to claim 17 of instant application; claims 15-17 and 19 discuss about the steps of transmitting and updating by the receiver for processor to control the cutting head based on the operating parameter which is equivalent to claims 18-20. Please noted that RFID is a radio-frequency identification or non-contact identification method so that it suggest wireless connection).
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-23 of copending Application No. 16/892,736 in view of Liu et al. (US 2012/0234803).
 	Regarding claim 14, ‘736 discloses all the features of claim limitations as forth above except for the information relates to a failure or error during the previous use of the cutting head, the replaceable consumable component or the system.
.  
This is a provisional nonstatutory double patenting rejection.


 Remark
 	Examiner suggest to cancel the non-elected apparatus claim because method and apparatus claims do not have parallel scope. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761